EXHIBIT 10.1

ASSIGNMENT AND FIRST AMENDMENT AGREEMENT

ASSIGNMENT AND FIRST AMENDMENT AGREEMENT, dated as of June 21, 2013 (this
“Amendment”), among Chrysler Group LLC, a Delaware limited liability company
(the “Company”), the financial institutions and other entities party hereto and
identified in the Funding Memorandum (referred to below) as Continuing Lenders
(the “Continuing Lenders”), and Citibank, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent (the “Collateral Agent”), under the
Credit Agreement, dated as of May 24, 2011 (the “Credit Agreement”), among the
Company, certain subsidiaries of the Company, as borrowing subsidiaries, the
financial institutions and other entities party thereto, in their respective
capacities as parties to the Credit Agreement (the “Original Lenders”), the
Administrative Agent and the Collateral Agent. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company has requested, and the Continuing Lenders, each Issuing
Bank, the Administrative Agent and the Collateral Agent have agreed, upon the
terms and subject to the conditions set forth herein, that the Credit Agreement
be amended as provided herein effective upon satisfaction of the conditions set
forth in Section 11, and to make certain amendments to the Guarantee and
Collateral Agreement.

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:

1. Defined Terms. The following terms shall have the meanings assigned to them
below:

(a) “Additional Lenders” shall mean the Continuing Lenders that are not Original
Lenders.

(b) “Assigning Lenders” shall mean the Departing Lenders and (a) with respect to
the Revolving Lenders, each Continuing Lender whose Revolving Commitment as of
the First Amendment Effective Date will be less than the amount of its Revolving
Commitment under the Credit Agreement immediately prior to the First Amendment
Effective Date as a result of this Amendment and the transactions provided for
herein and (b) with respect to the Term Lenders, each Continuing Lender whose
Tranche B Term Loan Exposure as of the First Amendment Effective Date will be
less than its Tranche B Term Loan Exposure immediately prior to the First
Amendment Effective Date as a result of this Amendment and the transactions
provided for herein.

(c) “Departing Lenders” shall mean the Original Lenders that are not Continuing
Lenders.

(d) “Increasing Lenders” shall mean the Additional Lenders and (a) with respect
to the Revolving Lenders, each Continuing Lender whose Revolving Commitment as
of the First Amendment Effective Date will be greater than the amount of its
Revolving Commitment under the Credit Agreement immediately prior to the First



--------------------------------------------------------------------------------

Amendment Effective Date as a result of this Amendment and the transactions
provided for herein and (b) with respect to the Term Lenders, each Continuing
Lender whose Tranche B Term Loan Exposure as of the First Amendment Effective
Date will be greater than its Tranche B Term Loan Exposure immediately prior to
the First Amendment Effective Date as a result of this Amendment and the
transactions provided for herein.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended,
effective as of the First Amendment Effective Date and immediately following the
effectiveness of the assignments and prepayments provided for in Section 7
(subject to the satisfaction of the conditions set forth in Section 11 below),
as follows:

(a) Amendments to Section 1.1 of the Credit Agreement (Definitions).

(i) The definition of “Adjusted Eurodollar Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the number “1.25%” and replacing
it with the number “1.00%”.

(ii) The definition of “Applicable Rate” set forth in Section 1.1 of the Credit
Agreement is hereby amended by deleting each instance of the number “4.75%” and
replacing it with the number “3.25%” and by deleting each instance of the number
“3.75%” and replacing it with the number “2.25%”.

(iii) The definition of “Applicable Revolving Commitment Fee Percentage” set
forth in Section 1.1 of the Credit Agreement is hereby amended by (i) deleting
the table contained therein in its entirety and replacing it with the following
table:

 

Leverage Ratio

   Applicable Revolving
Commitment Fee Percentage  

³ 2.00:1.00

     0.50 % 

< 2.00:1.00

     0.375 % 

and (ii) adding the following sentence at the end of such defined term:

“Notwithstanding the foregoing, the Applicable Revolving Commitment Fee
Percentage shall be 0.50% beginning on the First Amendment Effective Date until
the date of delivery of the consolidated financial statements pursuant to
Section 5.1(b), and of the related Compliance Certificate pursuant to
Section 5.2(a), as of and for the Fiscal Quarter ending June 30, 2013.”

(iv) The definition of “Base Rate” set forth in Section 1.1 of the Credit
Agreement is hereby amended by deleting the number “2.25%” and replacing it with
the number “2.00%”.

(v) The first sentence of the definition of “Consolidated Interest

 

- 2 -



--------------------------------------------------------------------------------

Expense” set forth in Section 1.1 of the Credit Agreement is hereby amended by
adding the following at the end thereof immediately prior to the period:

“or to any prepayment of the VEBA Notes permitted by this Agreement; provided
that, to the extent any Credit Party shall incur any Guarantee Obligations in
respect of any Indebtedness of any joint venture (or any holding company
thereof) that is not a Subsidiary in reliance on clause (n)(i) of the definition
of the term “Permitted Indebtedness”, for so long as such Guarantee Obligations
remain outstanding, an amount of the Indebtedness of such joint venture (or
holding company thereof) equal to the amount of such Guarantee Obligations shall
be deemed to be Indebtedness of such Credit Party for purposes of calculating
Consolidated Interest Expense of the Company and the Subsidiaries”.

(vi) The definition of “Net Cash Proceeds” set forth in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following immediately after
the phrase “Additional Senior Second Lien Notes Document” therein:

“, any Chrysler Canada Notes Document”.

(vii) Clause (f) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the number
“US$90,000,000” and replacing it with the number “US$150,000,000”.

(viii) Clause (n) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(n) (i) Indebtedness of a Foreign Subsidiary and any unsecured Guarantee
Obligations of any Credit Party thereof, and Indebtedness of a JV Subsidiary and
any unsecured Guarantee Obligations of any Credit Party of any Indebtedness of a
JV Subsidiary or any joint venture (or a holding company parent thereof) an
interest in which is owned directly or indirectly by the Company or any
Subsidiary of the Company, in an Outstanding Amount not exceeding US$400,000,000
at any one time, provided that there shall be no limit on such unsecured
Guarantee Obligations of any Indebtedness of a Foreign Subsidiary, JV Subsidiary
or any joint venture (or a holding company parent thereof) if, after giving
effect to the incurrence of such Indebtedness, the Interest Coverage Ratio of
the Company and its Subsidiaries for the four consecutive Fiscal Quarter periods
most recently ended prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b), determined
on a pro forma basis in accordance with Section 1.2(c), is greater than
2.25:1.00 (and on the date of such incurrence, the Company shall deliver a
certificate of a Responsible Officer to the Administrative Agent providing
reasonably detailed calculations demonstrating compliance with such Interest
Coverage

 

- 3 -



--------------------------------------------------------------------------------

Ratio); and (ii) unsecured Guarantee Obligations of any Excluded Subsidiary in
respect of Indebtedness of any other Excluded Subsidiary;”.

(ix) Clause (dd) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the phrase “or
any Additional Senior Second Lien Notes Documents” and replacing it with the
phrase “, any Additional Senior Second Lien Notes Documents or any secured
Guarantee Obligation of any Credit Party in respect of any Chrysler Canada Notes
Documents (with the aggregate Outstanding Amount of all Indebtedness under any
Chrysler Canada Notes Documents to the extent guaranteed on a secured basis by
any Credit Party being deemed to be Consolidated Secured Debt for purposes of
determining compliance with the Secured Leverage Ratio set forth in clause
(i) of the proviso to this clause (dd))”.

(x) Clause (ee) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the phrase “or
any Additional Senior Second Lien Notes Documents” and replacing it with the
phrase “, any Additional Senior Second Lien Notes Documents or any Chrysler
Canada Notes Documents”.

(xi) Clause (ff) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the number
“US$125,000,000” and replacing it with the number “US$175,000,000”.

(xii) Clause (b) of the definition of “Permitted Liens” set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the phrase “or any
Additional Senior Second Lien Notes Documents” and replacing it with the phrase
“, any Additional Senior Second Lien Notes Documents or any Chrysler Canada
Notes Documents”.

(xiii) Clause (b) of the definition of “Permitted Refinancing” set forth in
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
immediately after the phrase “Additional Senior Second Lien Notes Documents”
therein:

“or the proceeds of Indebtedness of Chrysler Canada incurred under any Chrysler
Canada Notes Documents to the extent guaranteed on a secured basis by any Credit
Party (with the aggregate Outstanding Amount of all Indebtedness under any
Chrysler Canada Notes Documents to the extent guaranteed on a secured basis by
any Credit Party being deemed to be Consolidated Secured Debt for purposes of
determining compliance with the Secured Leverage Ratio set forth in clause
(i) of the proviso to this clause (b))”.

(xiv) Clause (c) of the definition of “Permitted Refinancing” set forth in
Section 1.1 of the Credit Agreement is hereby amended by inserting the following
immediately after the phrase “Additional Senior Second Lien Notes Documents”
therein:

“or the proceeds of Indebtedness of Chrysler Canada incurred under any Chrysler
Canada Notes Documents”.

 

- 4 -



--------------------------------------------------------------------------------

(xv) The definition of “Restricted Cash” set forth in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following immediately after the
phrase “Additional Senior Second Lien Notes Documents,” therein:

“any Chrysler Canada Notes Documents,”

(xvi) The definition of “Weighted Average Yield” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

““Weighted Average Yield” means, as of any date of determination with respect to
any Indebtedness, the weighted average yield to stated maturity of such
Indebtedness as of such date based on the interest rate or rates applicable
thereto and giving effect to all upfront or similar fees or original issue
discount payable with respect thereto and to any interest rate “floor”.
Determinations of the Weighted Average Yield of any Loans or other Indebtedness
for purposes of Section 2.12(c) or 2.24 shall be made by the Administrative
Agent in a manner determined by it to be consistent with accepted financial
practice, and any such determination shall be conclusive.”

(xvii) The following defined terms are hereby added to Section 1.1 of the Credit
Agreement in the correct alphabetical order:

““Chrysler Canada Notes” means senior unsecured notes issued by Chrysler Canada
pursuant to any Chrysler Canada Notes Indenture and guaranteed on a secured
basis by any Credit Party.”

““Chrysler Canada Notes Indenture” means any indenture entered into by and among
Chrysler Canada, any Subsidiaries party thereto as guarantors, the trustee named
therein and any other Person party thereto, the covenants, events of default,
guarantees and other terms of which (other than interest rate, call features and
redemption premiums), taken as a whole, are not more restrictive of the Company
and its Subsidiaries, in any material respect, than the terms of the Senior
Second Lien Notes Indenture.”

““Chrysler Canada Notes Documents” means any Chrysler Canada Notes Indenture and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to any Chrysler Canada Notes Indenture, including any
instruments, documents and agreements delivered in order to grant to, or perfect
in favor of, the applicable collateral agent, for the benefit of the holders of
the applicable Chrysler Canada Notes, a Lien on any property of such Credit
Party as security for the obligations under the applicable Chrysler Canada Notes
Indenture; provided that the terms of such instruments, documents and agreements
delivered pursuant to any Chrysler Canada Notes Indenture,

 

- 5 -



--------------------------------------------------------------------------------

taken as a whole, shall not be more restrictive of the Company and its
Subsidiaries, in any material respect, than the terms of the comparable Senior
Second Lien Notes Documents.”

““Consolidated Net Income” means, for any period, the Net Income of the Company
and its Subsidiaries (excluding the Net Income of any Subsidiary designated as
an “Unrestricted Subsidiary” (or similar term) under the Senior Second Lien
Notes Indenture, any Additional Senior Second Lien Notes Indenture or any
Permitted Refinancing of the foregoing; provided, however, that Consolidated Net
Income shall not exclude such Net Income to the extent of the amount of
dividends or distributions or other payments that are actually paid by any
“Unrestricted Subsidiary” in Cash or Cash Equivalents (or to the extent
converted into Cash or Cash Equivalents) to the Company or a Subsidiary
designated as a “Restricted Subsidiary” (or similar term) under the Senior
Second Lien Notes Indenture, any Additional Senior Second Lien Notes Indenture
or any Permitted Refinancing of the foregoing in respect of such period)
calculated on a consolidated basis for such period; provided, however, that,
without duplication, (i) any net after-tax effect of extraordinary,
non-recurring or unusual gains or losses shall be excluded, (ii) any net
after-tax effect of income (loss) from disposed or discontinued operations to
the extent included in discontinued operations prior to consummation of the
disposition thereof and any net after-tax gains or losses on disposal of
disposed, abandoned or discontinued operations shall be excluded and (iii) any
net after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Company, shall be excluded.”

““First Amendment” means the Assignment and First Amendment Agreement, dated as
of June 21, 2013, to this Agreement.”

““First Amendment Effective Date” means the effective date of the First
Amendment, which date is June 21, 2013.”

(b) Amendment to Section 2.12(c) of the Credit Agreement (Tranche B Term Loan
Call Protection). Section 2.12(c) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“(c) Tranche B Term Loan Call Protection. In the event that all or any portion
of the Tranche B Term Borrowings are (i) prepaid with the proceeds of any
Indebtedness (including any new or additional Term Loans under this Agreement)
that is broadly marketed or syndicated to banks, financial institutions or other
investors and has a Weighted Average Yield that is less than the Weighted
Average Yield for such Tranche B Term Loans as of the date of such prepayment or
(ii) repriced (or effectively refinanced) through any amendment of this
Agreement that

 

- 6 -



--------------------------------------------------------------------------------

reduces the Weighted Average Yield of such Tranche B Term Loans below the
Weighted Average Yield of such Tranche B Term Loans immediately prior to giving
effect to such amendment, any such prepayment, repricing or refinancing that
occurs on or prior to the six-month anniversary of the First Amendment Effective
Date shall be accompanied by a prepayment fee equal to 1.0% of the aggregate
principal amount of such prepayment or the aggregate principal amount subject to
such repricing or refinancing.”

(c) Amendment to Section 4.14 of the Credit Agreement (Collateral Documents).
Section 4.14(a) of the Credit Agreement is hereby amended by inserting the
following immediately after the phrase “Additional Senior Second Lien Notes
Documents” therein:

“, any Chrysler Canada Notes Documents”.

(d) Amendment to Section 6.5 of the Credit Agreement (Restricted Payments).

(i) Section 6.5(f) of the Credit Agreement is hereby amended by (A) deleting the
following proviso in its entirety:

“, provided that no Restricted Payment shall be permitted pursuant to this
clause (f) unless, on a pro forma basis giving effect to such Restricted
Payment, the aggregate amount of Balance Sheet Cash, Cash Equivalents and
Marketable Securities that would be reflected on a consolidated balance sheet of
the Company and its Subsidiaries as of the date of such Restricted Payment in
conformity with GAAP exceeds the Threshold Cash Requirement.”

and (B) adding “; and” to the end thereof.

(ii) Section 6.5 of the Credit Agreement is hereby amended by adding the
following new clause (g):

“(g) the Company or any Subsidiary may make Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to clause
(f) of this Section 6.5 or this clause (g) not to exceed 50% of the Consolidated
Net Income of the Company for the period (taken as one accounting period)
beginning on the first day of the fiscal quarter commencing after December 31,
2011 to the end of the Company’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment; provided that at the time such Restricted Payment is made no Default or
Event of Default shall have occurred and be continuing or shall occur as a
result thereof.”

 

- 7 -



--------------------------------------------------------------------------------

(e) Amendment to Section 6.7 of the Credit Agreement (Negative Pledge).
Section 6.7 of the Credit Agreement is hereby amended by inserting the following
immediately after the phrase “Additional Senior Second Lien Notes Documents”
therein:

“, any Chrysler Canada Notes Documents”.

(f) Amendment to Section 6.11 of the Credit Agreement (Clauses Restricting
Subsidiary Distributions). Clause (b)(ii) of Section 6.11 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(ii) any restrictions existing under the Senior Second Lien Notes Documents as
in effect on the date hereof, any restrictions under any Additional Senior
Second Lien Notes Documents that are not more restrictive than those existing
under the Senior Second Lien Notes Documents as in effect on the date hereof and
any restrictions under any Chrysler Canada Notes Documents that are not more
restrictive in any material respect than those existing under the Senior Second
Lien Notes Documents as in effect on the date hereof”.

(g) Amendment to Section 6.12 of the Credit Agreement (Amendments to Related
Agreements and Specified Documents). Section 6.12 of the Credit Agreement is
hereby amended by (a) deleting the phrase “or Additional Senior Second Lien
Notes Document” in clause (b) thereof and replacing it with the phrase “,
Additional Senior Second Lien Notes Document or Chrysler Canada Notes Document”
and (b) inserting the phrase “or Chrysler Canada Notes Document” immediately
following the phrase “any Additional Senior Second Lien Notes Document” in
clause (ii) thereof.

3. Amendment and Restatement of the Credit Agreement; Limited Effect of
Amendments.

(a) The Credit Agreement (including Schedule 4.14(a) and Schedule 4.17) is
hereby amended and restated, effective as of the First Amendment Effective Date
and immediately following the effectiveness of the assignments and prepayments
provided for in Section 7 (subject to the satisfaction of the conditions set
forth in Section 11 below), into a credit agreement (including Schedule 4.14(a)
and Schedule 4.17) reading in its entirety as set forth in Exhibit A hereto (the
“A&R Credit Agreement”), and the Administrative Agent is hereby authorized and
directed to enter into such Credit Documents, including the A&R Credit
Agreement, and to take such other actions as may be required to give effect to
the transactions contemplated hereby, in each case on behalf of the Continuing
Lenders. If any provision contained in the A&R Credit Agreement conflicts with
any provision of Section 2 of this Amendment, the provision contained in the A&R
Credit Agreement shall govern and control. From and after the effectiveness of
such amendment and restatement, the term “Credit Agreement”, as used in the
Credit Documents, other than the A&R Credit Agreement, shall mean the A&R Credit
Agreement.

(b) Except as expressly provided hereby, all of the terms and conditions of the
Credit Documents, other than the Credit Agreement, are and shall remain in full
force and effect

 

- 8 -



--------------------------------------------------------------------------------

(including the guarantee, security and indemnity obligations of the Credit
Parties under the Credit Documents) and are hereby ratified and affirmed in all
respects. The amendments, consents and waivers contained herein shall not be
construed as a waiver or amendment of any other provision of such other Credit
Documents or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of the Company that would require
the waiver or consent of the Continuing Lenders. This Amendment shall constitute
a Credit Document for all purposes under the Credit Agreement and the other
Credit Documents.

4. Consent to Amendment to Guarantee and Collateral Agreement. The Continuing
Lenders hereby consent to the amendments to the Guarantee and Collateral
Agreement set forth in Exhibit B attached hereto and hereby direct the
Collateral Agent and the Administrative Agent to enter into Amendment No. 2 to
the Guarantee and Collateral Agreement set forth in Exhibit B attached hereto.

5. No Interest Due. No interest payment shall be due and payable by the Company
on the First Amendment Effective Date, and any interest on any Loan accrued and
outstanding as of the First Amendment Effective Date shall be payable in
accordance with Section 2.7(d) of the Credit Agreement. Notwithstanding anything
to the contrary in the Credit Agreement, each Interest Period in effect with
respect to any Eurodollar Rate Loan outstanding immediately prior to the First
Amendment Effective Date will continue unaffected on and after the First
Amendment Effective Date.

6. Funding Memorandum. On or prior to the First Amendment Effective Date, the
Administrative Agent and the Company will prepare and agree upon a funding
memorandum (the “Funding Memorandum”) setting forth (i) the respective amounts
of the Loans and Commitments under the Credit Agreement that are held on the
First Amendment Effective Date by the Continuing Lenders and that will continue
to be held by such Continuing Lenders (such Loans and Commitments being called
“Retained Loans and Commitments”), (ii) the respective amounts of the Loans and
Commitments under the Credit Agreement that will be assigned on the First
Amendment Effective Date pursuant to Section 7(a) by the Assigning Lenders (such
Loans and Commitments being called the “Assigned Loans and Commitments”),
(iii) the respective amounts of the Assigned Loans and Commitments that will be
purchased on the First Amendment Effective Date pursuant to Section 7(a) by the
Increasing Lenders and (iv) the respective amounts to be paid and received by
the parties hereto on the First Amendment Effective Date pursuant to Section 9.
The amounts of the Assigned Loans and Commitments under the Credit Agreement
that are to be assigned by each Assigning Lender and purchased by each
Increasing Lender, as set forth in the Funding Memorandum, will be such that,
after giving effect to such assignments and purchases, the Loans and Commitments
to be outstanding and established, respectively, under the A&R Credit Agreement
will be held by the Continuing Lenders in the respective amounts set forth in
the Funding Memorandum.

7. Assignment and Purchase; Additional Loans.

(a) Subject to the conditions set forth in Section 11, effective on the First
Amendment Effective Date, (i) each Assigning Lender hereby sells, assigns and
transfers to the Increasing Lenders, without recourse, representation or
warranty (other than as expressly set forth below in this paragraph), all its
Assigned Loans and Commitments of each applicable Class and all its related
rights and interests under the Credit Agreement, and (ii) each Increasing Lender
hereby purchases, assumes and accepts from the Assigning Lenders the Assigned
Loans and Commitments of each applicable Class

 

- 9 -



--------------------------------------------------------------------------------

to be purchased by it and all such related rights and interests. The parties
hereto acknowledge that each Increasing Lender is purchasing and assuming its
Assigned Loans and Commitments of each applicable Class ratably from each
Assigning Lender assigning Loans and Commitments of such Class and that each
Assigning Lender is assigning its Assigned Loans and Commitments of each
applicable Class ratably to each Increasing Lender purchasing and assuming Loans
and Commitments of such Class, as set forth in the Funding Memorandum. Each
Assigning Lender represents to each Increasing Lender that it owns the Loans,
Commitments and related interests being assigned by it hereunder free and clear
of any Liens and that it has the power and all requisite authority to effect the
assignments provided for herein. Each Increasing Lender represents and warrants
that it is an Eligible Assignee under the Credit Agreement.

(b) Each Additional Lender acknowledges and agrees that upon its execution of
this Amendment and the purchase and assumption of its Assigned Loans and
Commitments such Additional Lender shall become a “Lender” under, and for all
purposes of, the A&R Credit Agreement and the other Credit Documents, and shall
be subject to and bound by the terms thereof, and shall perform all of the
obligations of and shall have all rights of a “Lender” thereunder.

8. Consents and Releases. The Company hereby consents and agrees to the
transactions contemplated by Sections 6 and 7 and hereby releases, effective on
the First Amendment Effective Date, the Departing Lenders from all their
obligations under the Credit Agreement. The Continuing Lenders and the Company
agree that, on the First Amendment Effective Date, the obligations of the
Company, the Administrative Agent and the Continuing Lenders shall, except as
expressly set forth herein, be limited to those set forth in the A&R Credit
Agreement.

9. Payments. (a) Subject to the conditions set forth in Section 11 hereof, on
the First Amendment Effective Date:

(i) each Increasing Lender shall pay to the Administrative Agent, in accordance
with Section 2.22 of the Credit Agreement, (A) amounts equal to the outstanding
principal amounts of the Assigned Loans and Commitments to be purchased by such
Increasing Lender, as set forth in the Funding Memorandum and (B) any accrued
interest and fees thereon (the obligations of the Increasing Lenders under this
clause (i) being several and not joint); and

(ii) the Administrative Agent shall pay to the Assigning Lenders, from the funds
received by it pursuant to clause (i) above, the aggregate outstanding principal
amounts of the Assigned Loans and Commitments of such Assigning Lenders
outstanding on the First Amendment Effective Date and any accrued interest and
fees thereon.

 

- 10 -



--------------------------------------------------------------------------------

(b) The Company agrees to pay to each Departing Lender any breakage costs that
may result from an assignment pursuant to Section 7 as provided in
Section 2.17(c) of the Credit Agreement.

(c) The parties hereto agree that in the event of a default by any Lender in the
payment of amounts due under this Section, the provisions of Section 2.21 of the
Credit Agreement will apply mutatis mutandis.

10. No Novation. This Amendment shall not extinguish the Loans outstanding under
the Credit Agreement. Nothing herein contained shall be construed as a
substitution or novation of the Loans outstanding under the Credit Agreement,
which shall remain outstanding as modified hereby.

11. Conditions to Effectiveness. This Amendment shall become effective upon the
date (the “First Amendment Effective Date”) on which all of the following
conditions have been satisfied or waived:

(a) Amendment. The Administrative Agent shall have received counterparts of this
Amendment, executed and delivered by a duly authorized officer of the Company
and the Continuing Lenders.

(b) Requisite Lender Consent. The Continuing Lenders shall constitute (i) the
Requisite Lenders immediately prior to giving effect to this Amendment, (ii) a
Majority in Interest of the Term Lenders immediately prior to giving effect to
this Amendment and (iii) a Majority in Interest of the Revolving Lenders
immediately prior to giving effect to this Amendment.

(c) Acknowledgment and Consent. The Continuing Lenders shall have received an
Acknowledgment and Consent (the “Acknowledgment and Consent”), substantially in
the form of Exhibit C hereto, duly executed and delivered by each Subsidiary
Guarantor.

(d) Fees and Expenses. (i) The Administrative Agent shall have received from the
Company the prepayment fees payable to the Term Lenders under Section 2.12(c) of
the Credit Agreement (as in effect immediately prior to giving effect to this
Amendment), (ii) the Arrangers shall have received from the Company the amounts
as shall have been separately agreed upon in writing in respect of this
Amendment and (iii) the Company shall have paid all other fees and amounts due
and payable by the Company in connection with this Amendment on or prior to the
First Amendment Effective Date, including the reimbursement or payment of all
actual costs and reasonable expenses (including the reasonable fees, expenses
and charges of Cravath, Swaine & Moore LLP) incurred by the Agents and the
Arrangers in connection with this Amendment.

(e) The Administrative Agent and the Arrangers shall have received an officer’s
certificate of a Responsible Officer, certifying that (i) the representations
and warranties of the Company and each other Credit Party set forth in the
Credit Documents are true and correct (A) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (B) otherwise, in all material respects, in each case on and as of
the First Amendment Effective Date, except in the case of any such

 

- 11 -



--------------------------------------------------------------------------------

representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty is so true and correct on and as of such
earlier date, and (ii) as of the First Amendment Effective Date, no Default or
Event of Default has occurred and is continuing.

(f) At least three days prior to the First Amendment Effective Date, the
Additional Lenders shall have received all documentation and other information
that is required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, and that has been requested in writing by the Administrative
Agent on behalf of any Additional Lender at least five Business Days prior to
the First Amendment Effective Date.

12. Post-Closing Deliverables. Within 90 days after the First Amendment
Effective Date (or such later date as shall be reasonably acceptable to the
Administrative Agent), the Company shall deliver or cause to be delivered to the
Collateral Agent each of the items described on Exhibit D attached hereto (the
“Post-Closing Deliverables”). If any Post-Closing Deliverable with respect to
the Equity Interests in any Foreign Pledgee is not received and satisfied within
such 90-day period, the Borrowing Base will be reduced by the Eligible Value of
the Equity Interests in such Foreign Pledgee.

13. Company Representations and Warranties. The Company hereby represents and
warrants to each Agent, each Continuing Lender and each Issuing Bank that
(a) the Company has the power and authority, and the legal right, to execute,
deliver and perform this Amendment; (b) the Company has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Amendment; (c) this Amendment has been duly executed and delivered on
behalf of the Company and constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); (d) the
representations and warranties of the Company and each other Credit Party set
forth in the Credit Documents are true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the First Amendment Effective Date, except in the case of
any such representation and warranty that expressly relates to an earlier date,
in which case such representation and warranty is so true and correct on and as
of such earlier date and (e) no Default or Event of Default has occurred and is
continuing.

14. Tax Matters. The Company hereby agrees that it will treat this Amendment as
a significant modification within the meaning of Treasury Regulation section
1.1001-3. The Company further agrees that it will determine whether or not the
Loans are traded on an established market and, if so, the fair market value of
the Loans, each within the meaning of Treasury Regulation section 1.1273-2(f).
The Company shall make the aforementioned determinations available to the
Lenders within 90 days of the effective date of the Amendment in the manner
provided for notices in Section 9.1 of the Credit Agreement.

15. Continuing Lenders’ Acknowledgments. Each Continuing Lender, by delivering
its signature page to this Amendment, shall be deemed to have acknowledged
receipt

 

- 12 -



--------------------------------------------------------------------------------

of, and consented to and approved, each Credit Document (including any
amendments thereto) and each other document required to be approved by any
Agent, the Requisite Lenders or other requisite Lenders, as applicable, on the
First Amendment Effective Date.

16. Arranger Indemnity. The exculpatory, indemnification and other provisions
set forth in Section 9.3 of the Credit Agreement shall apply to each of
Citigroup Global Markets Inc., Morgan Stanley Senior Funding, Inc., Goldman
Sachs Lending Partners LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (each, an “Arranger” and collectively, the “Arrangers”) and its
Related Parties as if such Arranger were named as an “Arranger” in such Section,
and shall apply to their respective activities in connection with the
arrangement and syndication of this Amendment and the other Credit Documents and
transactions contemplated hereby, as well as all other activities as, or on
behalf of, an Arranger of this Amendment.

17. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

18. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

19. Effectiveness. Subject to Section 11 of this Amendment, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and there shall have been delivered to the Administrative Agent counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CHRYSLER GROUP LLC By:  

/s/ Kenneth D. Nilson

  Name:   Kenneth D. Nilson   Title:   Acting Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and a Lender By:  

/s/ Matthew S. Burke

  Name:   Matthew S. Burke   Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent By:  

/s/ Miriam Molina

  Name: Miriam Molina   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank By:  

/s/ Matthew S. Burke

  Name: Matthew S. Burke   Title:   Vice President